
	

114 HR 3038 PCS: Highway and Transportation Funding Act of 2015, Part II
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 157114th CONGRESS
		1st Session
		H. R. 3038
		IN THE SENATE OF THE UNITED STATES
		July 16, 2015Received; read the first timeJuly 21, 2015Read the second time and placed on the calendarAN ACT
		To provide an extension of Federal-aid highway, highway safety, motor carrier safety, transit, and
			 other programs funded out of the Highway Trust Fund, and for other
			 purposes.
	
	
		1.Short title; reconciliation of funds; table of contents
 (a)Short titleThis Act may be cited as the Highway and Transportation Funding Act of 2015, Part II. (b)Reconciliation of fundsThe Secretary of Transportation shall reduce the amount apportioned or allocated for a program, project, or activity under this Act in fiscal year 2015 by amounts apportioned or allocated pursuant to the Highway and Transportation Funding Act of 2014 and the Highway and Transportation Funding Act of 2015, including the amendments made by such Acts, for the period beginning on October 1, 2014, and ending on July 31, 2015.
 (c)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title; reconciliation of funds; table of contents. Title I—Surface Transportation Program Extension Subtitle A—Federal-Aid Highways Sec. 1001. Extension of Federal-aid highway programs. Sec. 1002. Administrative expenses. Subtitle B—Extension of Highway Safety Programs Sec. 1101. Extension of National Highway Traffic Safety Administration highway safety programs. Sec. 1102. Extension of Federal Motor Carrier Safety Administration programs. Sec. 1103. Dingell-Johnson Sport Fish Restoration Act. Subtitle C—Public Transportation Programs Sec. 1201. Formula grants for rural areas. Sec. 1202. Apportionment of appropriations for formula grants. Sec. 1203. Authorizations for public transportation. Sec. 1204. Bus and bus facilities formula grants. Subtitle D—Hazardous Materials Sec. 1301. Authorization of appropriations. Title II—Revenue Provisions Sec. 2001. Extension of Highway Trust Fund expenditure authority. Sec. 2002. Funding of Highway Trust Fund. Sec. 2003. Modification of mortgage reporting requirements. Sec. 2004. Consistent basis reporting between estate and person acquiring property from decedent. Sec. 2005. Clarification of 6-year statute of limitations in case of overstatement of basis. Sec. 2006. Tax return due dates. Sec. 2007. Transfers of excess pension assets to retiree health accounts. Sec. 2008. Equalization of Highway Trust Fund excise taxes on liquefied natural gas, liquefied petroleum gas, and compressed natural gas. Title III—Additional Provisions Sec. 3001. Service fees.  ISurface Transportation Program Extension AFederal-Aid Highways 1001.Extension of Federal-aid highway programs (a)In generalSection 1001(a) of the Highway and Transportation Funding Act of 2014 (128 Stat. 1840) is amended by striking July 31, 2015 and inserting December 18, 2015.
					(b)Authorization of appropriations
 (1)Highway Trust FundSection 1001(b)(1) of the Highway and Transportation Funding Act of 2014 (128 Stat. 1840) is amended to read as follows:
							
 (1)Highway trust fundExcept as provided in section 1002, there is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account)—
 (A)for fiscal year 2015, a sum equal to the total amount authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) for programs, projects, and activities for fiscal year 2014 under divisions A and E of MAP–21 (Public Law 112–141) and title 23, United States Code (excluding chapter 4 of that title); and
 (B)for the period beginning on October 1, 2015, and ending on December 18, 2015, 79/366 of the total amount authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) for programs, projects, and activities for fiscal year 2015 under divisions A and E of MAP–21 (Public Law 112–141) and title 23, United States Code (excluding chapter 4 of that title)..
 (2)General fundSection 1123(h)(1) of MAP–21 (23 U.S.C. 202 note) is amended by striking each of fiscal years 2013 and 2014 and $24,986,301 out of the general fund of the Treasury to carry out the program for the period beginning on October 1, 2014, and ending on July 31, 2015 and inserting each of fiscal years 2013 through 2015 and $6,475,410 out of the general fund of the Treasury to carry out the program for the period beginning on October 1, 2015, and ending on December 18, 2015.
						(c)Use of funds
 (1)In generalSection 1001(c)(1) of the Highway and Transportation Funding Act of 2014 (128 Stat. 1840) is amended by striking (1) In general.— and all that follows through to carry out programs and inserting the following:
							
 (1)In generalExcept as otherwise expressly provided in this subtitle, funds authorized to be appropriated under subsection (b)(1)—
 (A)for fiscal year 2015 shall be distributed, administered, limited, and made available for obligation in the same manner and at the same levels as the amounts of funds authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) for fiscal year 2014; and
 (B)for the period beginning on October 1, 2015, and ending on December 18, 2015, shall be distributed, administered, limited, and made available for obligation in the same manner and at the same levels as 79/366 of the amounts of funds authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) for fiscal year 2015,
									to carry out programs.
 (2)Obligation ceilingSection 1102 of MAP–21 (23 U.S.C. 104 note) is amended— (A)in subsection (a)—
 (i)by striking and at the end of paragraph (2); and (ii)by striking paragraph (3) and inserting the following:
									
 (3)$40,256,000,000 for fiscal year 2015; and (4)$8,689,136,612 for the period beginning on October 1, 2015, and ending on December 18, 2015.;
 (B)in subsection (b)(12)— (i)by striking each of fiscal years 2013 through 2014 and inserting each of fiscal years 2013 through 2015; and
 (ii)by striking , and for the period beginning on October 1, 2014, and ending on July 31, 2015, only in an amount equal to $639,000,000, less any reductions that would have otherwise been required for that year by section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a), then multiplied by 304⁄365 for that period and inserting , and for the period beginning on October 1, 2015, and ending on December 18, 2015, only in an amount equal to $639,000,000, less any reductions that would have otherwise been required for that year by section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a), then multiplied by 79/366 for that period;
 (C)in subsection (c)— (i)in the matter preceding paragraph (1) by striking each of fiscal years 2013 through 2014 and for the period beginning on October 1, 2014, and ending on July 31, 2015 and inserting each of fiscal years 2013 through 2015 and for the period beginning on October 1, 2015, and ending on December 18, 2015; and
 (ii)in paragraph (2) in the matter preceding subparagraph (A) by striking for the period beginning on October 1, 2014, and ending on July 31, 2015, that is equal to 304⁄365 of such unobligated balance and inserting for the period beginning on October 1, 2015, and ending on December 18, 2015, that is equal to 79/366 of such unobligated balance; (D)in subsection (d) in the matter preceding paragraph (1) by striking 2015 and inserting 2016; and
 (E)in subsection (f)(1) in the matter preceding subparagraph (A) by striking each of fiscal years 2013 through 2014 and for the period beginning on October 1, 2014, and ending on July 31, 2015 and inserting each of fiscal years 2013 through 2015 and for the period beginning on October 1, 2015, and ending on December 18, 2015.
 1002.Administrative expensesSection 1002 of the Highway and Transportation Funding Act of 2014 (128 Stat. 1842) is amended— (1)in subsection (a) by striking for administrative expenses of the Federal-aid highway program $366,465,753 for the period beginning on October 1, 2014, and ending on July 31, 2015. and inserting
						
 for administrative expenses of the Federal-aid highway program—(1)$440,000,000 for fiscal year 2015; and (2)$94,972,678 for the period beginning on October 1, 2015, and ending on December 18, 2015.; and
 (2)by striking subsection (b)(2) and inserting the following:  (2)for fiscal year 2015 and for the period beginning on October 1, 2015, and ending on December 18, 2015, subject to the limitations on administrative expenses under the heading Federal Highway Administration in appropriations Acts that apply, respectively, to that fiscal year and period..
					BExtension of Highway Safety Programs
				1101.Extension of National Highway Traffic Safety Administration highway safety programs
					(a)Extension of programs
 (1)Highway safety programsSection 31101(a)(1) of MAP–21 (126 Stat. 733) is amended— (A)by striking and at the end of subparagraph (B); and
 (B)by striking subparagraph (C) and inserting the following:  (C)$235,000,000 for fiscal year 2015; and
 (D)$50,724,044 for the period beginning on October 1, 2015, and ending on December 18, 2015.. (2)Highway safety research and developmentSection 31101(a)(2) of MAP–21 (126 Stat. 733) is amended—
 (A)by striking and at the end of subparagraph (B); and (B)by striking subparagraph (C) and inserting the following:
								
 (C)$113,500,000 for fiscal year 2015; and (D)$24,498,634 for the period beginning on October 1, 2015, and ending on December 18, 2015..
 (3)National priority safety programsSection 31101(a)(3) of MAP–21 (126 Stat. 733) is amended— (A)by striking and at the end of subparagraph (B); and
 (B)by striking subparagraph (C) and inserting the following:  (C)$272,000,000 for fiscal year 2015; and
 (D)$58,710,383 for the period beginning on October 1, 2015, and ending on December 18, 2015.. (4)National driver registerSection 31101(a)(4) of MAP–21 (126 Stat. 733) is amended—
 (A)by striking and at the end of subparagraph (B); and (B)by striking subparagraph (C) and inserting the following:
								
 (C)$5,000,000 for fiscal year 2015; and (D)$1,079,235 for the period beginning on October 1, 2015, and ending on December 18, 2015..
							(5)High visibility enforcement program
 (A)Authorization of appropriationsSection 31101(a)(5) of MAP–21 (126 Stat. 733) is amended— (i)by striking and at the end of subparagraph (B); and
 (ii)by striking subparagraph (C) and inserting the following:  (C)$29,000,000 for fiscal year 2015; and
 (D)$6,259,563 for the period beginning on October 1, 2015, and ending on December 18, 2015.. (B)Law enforcement campaignsSection 2009(a) of SAFETEA–LU (23 U.S.C. 402 note) is amended—
 (i)in the first sentence by striking each of fiscal years 2013 and 2014 and in the period beginning on October 1, 2014, and ending on July 31, 2015 and inserting each of fiscal years 2013 through 2015 and in the period beginning on October 1, 2015, and ending on December 18, 2015; and
 (ii)in the second sentence by striking each of fiscal years 2013 and 2014 and in the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting each of fiscal years 2013 through 2015 and in the period beginning on October 1, 2015, and ending on December 18, 2015,.
 (6)Administrative expensesSection 31101(a)(6) of MAP–21 (126 Stat. 733) is amended— (A)by striking and at the end of subparagraph (B); and
 (B)by striking subparagraph (C) and inserting the following:  (C)$25,500,000 for fiscal year 2015; and
 (D)$5,504,098 for the period beginning on October 1, 2015, and ending on December 18, 2015.. (b)Cooperative research and evaluationSection 403(f)(1) of title 23, United States Code, is amended by striking each fiscal year ending before October 1, 2014, and $2,082,192 of the total amount available for apportionment to the States for highway safety programs under section 402(c) in the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting each fiscal year ending before October 1, 2015, and $539,617 of the total amount available for apportionment to the States for highway safety programs under section 402(c) in the period beginning on October 1, 2015, and ending on December 18, 2015,.
 (c)Applicability of title 23Section 31101(c) of MAP–21 (126 Stat. 733) is amended by striking fiscal years 2013 and 2014 and for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting each of fiscal years 2013 through 2015 and for the period beginning on October 1, 2015, and ending on December 18, 2015,.
					1102.Extension of Federal Motor Carrier Safety Administration programs
 (a)Motor carrier safety grantsSection 31104(a) of title 49, United States Code, is amended— (1)by striking and at the end of paragraph (9); and
 (2)by striking paragraph (10) and inserting the following:  (10)$218,000,000 for fiscal year 2015; and
 (11)$47,054,645 for the period beginning on October 1, 2015, and ending on December 18, 2015.. (b)Administrative expensesSection 31104(i)(1) of title 49, United States Code, is amended—
 (1)by striking and at the end of subparagraph (I); and (2)by striking subparagraph (J) and inserting the following:
							
 (J)$259,000,000 for fiscal year 2015; and (K)$55,904,372 for the period beginning on October 1, 2015, and ending on December 18, 2015..
						(c)Grant programs
 (1)Commercial driver’s license program improvement grantsSection 4101(c)(1) of SAFETEA–LU (119 Stat. 1715) is amended by striking each of fiscal years 2013 and 2014 and $24,986,301 for the period beginning on October 1, 2014, and ending on July 31, 2015 and inserting each of fiscal years 2013 through 2015 and $6,475,410 for the period beginning on October 1, 2015, and ending on December 18, 2015.
 (2)Border enforcement grantsSection 4101(c)(2) of SAFETEA–LU (119 Stat. 1715) is amended by striking each of fiscal years 2013 and 2014 and $26,652,055 for the period beginning on October 1, 2014, and ending on July 31, 2015 and inserting each of fiscal years 2013 through 2015 and $6,907,104 for the period beginning on October 1, 2015, and ending on December 18, 2015.
 (3)Performance and registration information system management grant programSection 4101(c)(3) of SAFETEA–LU (119 Stat. 1715) is amended by striking each of fiscal years 2013 and 2014 and $4,164,384 for the period beginning on October 1, 2014, and ending on July 31, 2015 and inserting each of fiscal years 2013 through 2015 and $1,079,235 for the period beginning on October 1, 2015, and ending on December 18, 2015.
 (4)Commercial vehicle information systems and networks deployment programSection 4101(c)(4) of SAFETEA–LU (119 Stat. 1715) is amended by striking each of fiscal years 2013 and 2014 and $20,821,918 for the period beginning on October 1, 2014, and ending on July 31, 2015 and inserting each of fiscal years 2013 through 2015 and $5,396,175 for the period beginning on October 1, 2015, and ending on December 18, 2015.
 (5)Safety data improvement grantsSection 4101(c)(5) of SAFETEA–LU (119 Stat. 1715) is amended by striking each of fiscal years 2013 and 2014 and $2,498,630 for the period beginning on October 1, 2014, and ending on July 31, 2015 and inserting each of fiscal years 2013 through 2015 and $647,541 for the period beginning on October 1, 2015, and ending on December 18, 2015.
 (d)High-priority activitiesSection 31104(k)(2) of title 49, United States Code, is amended by striking each of fiscal years 2006 through 2014 and up to $12,493,151 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting each of fiscal years 2006 through 2015 and up to $3,237,705 for the period beginning on October 1, 2015, and ending on December 18, 2015,.
 (e)New entrant auditsSection 31144(g)(5)(B) of title 49, United States Code, is amended by striking per fiscal year and up to $26,652,055 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting per fiscal year and up to $6,907,104 for the period beginning on October 1, 2015, and ending on December 18, 2015,.
 (f)Outreach and educationSection 4127(e) of SAFETEA–LU (119 Stat. 1741) is amended by striking each of fiscal years 2013 and 2014 and $3,331,507 to the Federal Motor Carrier Safety Administration for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting each of fiscal years 2013 through 2015 and $863,388 to the Federal Motor Carrier Safety Administration for the period beginning on October 1, 2015, and ending on December 18, 2015,.
 (g)Grant program for commercial motor vehicle operatorsSection 4134(c) of SAFETEA–LU (49 U.S.C. 31301 note) is amended by striking each of fiscal years 2005 through 2014 and $832,877 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting each of fiscal years 2005 through 2015 and $215,847 for the period beginning on October 1, 2015, and ending on December 18, 2015,.
 1103.Dingell-Johnson Sport Fish Restoration ActSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— (1)in subsection (a) in the matter preceding paragraph (1) by striking each fiscal year through 2014 and for the period beginning on October 1, 2014, and ending on July 31, 2015 and inserting each fiscal year through 2015 and for the period beginning on October 1, 2015, and ending on December 18, 2015; and
 (2)in subsection (b)(1)(A) by striking for each fiscal year ending before October 1, 2014, and for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting for each fiscal year ending before October 1, 2015, and for the period beginning on October 1, 2015, and ending on December 18, 2015,.
					CPublic Transportation Programs
 1201.Formula grants for rural areasSection 5311(c)(1) of title 49, United States Code, is amended— (1)in subparagraph (A) by striking for each fiscal year ending before October 1, 2014, and $4,164,384 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting for each fiscal year ending before October 1, 2015, and $1,079,235 for the period beginning on October 1, 2015, and ending on December 18, 2015,; and
 (2)in subparagraph (B) by striking for each fiscal year ending before October 1, 2014, and $20,821,918 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting for each fiscal year ending before October 1, 2015, and $5,396,175 for the period beginning on October 1, 2015, and ending on December 18, 2015,.
 1202.Apportionment of appropriations for formula grantsSection 5336(h)(1) of title 49, United States Code, is amended by striking for each fiscal year ending before October 1, 2014, and $24,986,301 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting for each fiscal year ending before October 1, 2015, and $6,475,410 for the period beginning on October 1, 2015, and ending on December 18, 2015,.
				1203.Authorizations for public transportation
 (a)Formula grantsSection 5338(a) of title 49, United States Code, is amended— (1)in paragraph (1) by striking and $7,158,575,342 for the period beginning on October 1, 2014, and ending on July 31, 2015 and inserting $8,595,000,000 for fiscal year 2015, and $1,855,204,918 for the period beginning on October 1, 2015, and ending on December 18, 2015;
 (2)in paragraph (2)— (A)in subparagraph (A) by striking and $107,274,521 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting $128,800,000 for fiscal 2015, and $27,801,093 for the period beginning on October 1, 2015, and ending on December 18, 2015,;
 (B)in subparagraph (B) by striking for each of fiscal years 2013 and 2014 and $8,328,767 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting for each of fiscal years 2013 through 2015 and $2,158,470 for the period beginning on October 1, 2015, and ending on December 18, 2015,;
 (C)in subparagraph (C) by striking and $3,713,505,753 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting $4,458,650,000 for fiscal year 2015, and $962,386,202 for the period beginning on October 1, 2015, and ending on December 18, 2015,;
 (D)in subparagraph (D) by striking and $215,132,055 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting $258,300,000 for fiscal year 2015, and $55,753,279 for the period beginning on October 1, 2015, and ending on December 18, 2015,;
 (E)in subparagraph (E)— (i)by striking and $506,222,466 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting $607,800,000 for fiscal year 2015, and $131,191,803 for the period beginning on October 1, 2015, and ending on December 18, 2015,;
 (ii)by striking and $24,986,301 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting $30,000,000 for fiscal year 2015, and $6,475,410 for the period beginning on October 1, 2015, and ending on December 18, 2015,; and
 (iii)by striking and $16,657,534 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting $20,000,000 for fiscal year 2015, and $4,316,940 for the period beginning on October 1, 2015, and ending on December 18, 2015,;
 (F)in subparagraph (F) by striking each of fiscal years 2013 and 2014 and $2,498,630 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting each of fiscal years 2013 through 2015 and $647,541 for the period beginning on October 1, 2015, and ending on December 18, 2015,;
 (G)in subparagraph (G) by striking each of fiscal years 2013 and 2014 and $4,164,384 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting each of fiscal years 2013 through 2015 and $1,079,235 for the period beginning on October 1, 2015, and ending on December 18, 2015,;
 (H)in subparagraph (H) by striking each of fiscal years 2013 and 2014 and $3,206,575 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting each of fiscal years 2013 through 2015 and $831,011 for the period beginning on October 1, 2015, and ending on December 18, 2015,;
 (I)in subparagraph (I) by striking and $1,803,927,671 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting $2,165,900,000 for fiscal year 2015, and $467,503,005 for the period beginning on October 1, 2015, and ending on December 18, 2015,;
 (J)in subparagraph (J) by striking and $356,304,658 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting $427,800,000 for fiscal year 2015, and $92,339,344 for the period beginning on October 1, 2015, and ending on December 18, 2015,; and
 (K)in subparagraph (K) by striking and $438,009,863 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting $525,900,000 for fiscal year 2015, and $113,513,934 for the period beginning on October 1, 2015, and ending on December 18, 2015,.
 (b)Research, development demonstration and deployment projectsSection 5338(b) of title 49, United States Code, is amended by striking and $58,301,370 for the period beginning on October 1, 2014, and ending on July 31, 2015 and inserting $70,000,000 for fiscal year 2015, and $15,109,290 for the period beginning on October 1, 2015, and ending on December 18, 2015.
 (c)Transit cooperative research programSection 5338(c) of title 49, United States Code, is amended by striking and $5,830,137 for the period beginning on October 1, 2014, and ending on July 31, 2015 and inserting $7,000,000 for fiscal year 2015, and $1,510,929 for the period beginning on October 1, 2015, and ending on December 18, 2015.
 (d)Technical assistance and standards developmentSection 5338(d) of title 49, United States Code, is amended by striking and $5,830,137 for the period beginning on October 1, 2014, and ending on July 31, 2015 and inserting $7,000,000 for fiscal year 2015, and $1,510,929 for the period beginning on October 1, 2015, and ending on December 18, 2015.
 (e)Human resources and trainingSection 5338(e) of title 49, United States Code, is amended by striking and $4,164,384 for the period beginning on October 1, 2014, and ending on July 31, 2015 and inserting $5,000,000 for fiscal year 2015, and $1,079,235 for the period beginning on October 1, 2015, and ending on December 18, 2015.
 (f)Capital investment grantsSection 5338(g) of title 49, United States Code, is amended by striking and $1,558,295,890 for the period beginning on October 1, 2014, and ending on July 31, 2015 and inserting $1,907,000,000 for fiscal year 2015, and $411,620,219 for the period beginning on October 1, 2015, and ending on December 18, 2015.
 (g)AdministrationSection 5338(h) of title 49, United States Code, is amended— (1)in paragraph (1) by striking and $86,619,178 for the period beginning on October 1, 2014, and ending on July 31, 2015 and inserting $104,000,000 for fiscal year 2015, and $22,448,087 for the period beginning on October 1, 2015, and ending on December 18, 2015;
 (2)in paragraph (2) by striking each of fiscal years 2013 and 2014 and not less than $4,164,384 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting each of fiscal years 2013 through 2015 and not less than $1,079,235 for the period beginning on October 1, 2015, and ending on December 18, 2015,; and
 (3)in paragraph (3) by striking each of fiscal years 2013 and 2014 and not less than $832,877 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting each of fiscal years 2013 through 2015 and not less than $215,847 for the period beginning on October 1, 2015, and ending on December 18, 2015,.
 1204.Bus and bus facilities formula grantsSection 5339(d)(1) of title 49, United States Code, is amended— (1)by striking each of fiscal years 2013 and 2014 and $54,553,425 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting each of fiscal years 2013 through 2015 and $14,137,978 for the period beginning on October 1, 2015, and ending on December 18, 2015,;
 (2)by striking $1,041,096 for such period and inserting $269,809 for such period; and (3)by striking $416,438 for such period and inserting $107,923 for such period.
					DHazardous Materials
				1301.Authorization of appropriations
 (a)In generalSection 5128(a) of title 49, United States Code, is amended— (1)by striking and at the end of paragraph (2); and
 (2)by striking paragraph (3) and inserting the following:  (3)$42,762,000 for fiscal year 2015; and
 (4)$9,230,049 for the period beginning on October 1, 2015, and ending on December 18, 2015.. (b)Hazardous materials emergency preparedness fundSection 5128(b) of title 49, United States Code, is amended—
 (1)in paragraph (1)— (A)in the paragraph heading by striking Fiscal years 2013 and 2014 and inserting Fiscal years 2013 through 2015; and
 (B)in the matter preceding subparagraph (A) by striking fiscal years 2013 and 2014 and inserting fiscal years 2013 through 2015; and (2)by striking paragraph (2) and inserting the following:
							
 (2)Fiscal year 2016From the Hazardous Materials Emergency Preparedness Fund established under section 5116(i), the Secretary may expend for the period beginning on October 1, 2015, and ending on December 18, 2015—
 (A)$40,579 to carry out section 5115; (B)$4,705,464 to carry out subsections (a) and (b) of section 5116, of which not less than $2,946,311 shall be available to carry out section 5116(b);
 (C)$32,377 to carry out section 5116(f); (D)$134,904 to publish and distribute the Emergency Response Guidebook under section 5116(i)(3); and
 (E)$215,847 to carry out section 5116(j).. (c)Hazardous materials training grantsSection 5128(c) of title 49, United States Code, is amended by striking each of the fiscal years 2013 and 2014 and $3,331,507 for the period beginning on October 1, 2014, and ending on July 31, 2015, and inserting each of fiscal years 2013 through 2015 and $863,388 for the period beginning on October 1, 2015, and ending on December 18, 2015,.
					IIRevenue Provisions
			2001.Extension of Highway Trust Fund expenditure authority
 (a)Highway Trust FundSection 9503 of the Internal Revenue Code of 1986 is amended— (1)by striking August 1, 2015 in subsections (b)(6)(B), (c)(1), and (e)(3) and inserting December 19, 2015, and
 (2)by striking Highway and Transportation Funding Act of 2015 in subsections (c)(1) and (e)(3) and inserting Highway and Transportation Funding Act of 2015, Part II. (b)Sport Fish Restoration and Boating Trust FundSection 9504 of such Code is amended—
 (1)by striking Highway and Transportation Funding Act of 2015 each place it appears in subsection (b)(2) and inserting Highway and Transportation Funding Act of 2015, Part II, and (2)by striking August 1, 2015 in subsection (d)(2) and inserting December 19, 2015.
 (c)Leaking Underground Storage Tank Trust FundSection 9508(e)(2) of such Code is amended by striking August 1, 2015 and inserting December 19, 2015. 2002.Funding of Highway Trust FundSection 9503(f) of the Internal Revenue Code of 1986 is amended by redesignating paragraph (7) as paragraph (8) and by inserting after paragraph (6) the following new paragraph:
				
 (7)Additional sumsOut of money in the Treasury not otherwise appropriated, there is hereby appropriated— (A)$6,068,000,000 to the Highway Account (as defined in subsection (e)(5)(B)) in the Highway Trust Fund; and
 (B)$2,000,000,000 to the Mass Transit Account in the Highway Trust Fund.. 2003.Modification of mortgage reporting requirements (a)Information return requirementsSection 6050H(b)(2) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (C), by redesignating subparagraph (D) as subparagraph (G) and by inserting after subparagraph (C) the following new subparagraphs:
					
 (D)the amount of outstanding principal on the mortgage as of the beginning of such calendar year, (E)the date of the origination of the mortgage,
 (F)the address (or other description in the case of property without an address) of the property which secures the mortgage, and.
 (b)Statements to individualsSection 6050H(d)(2) of such Code is amended by striking subsection (b)(2)(C) and inserting subparagraphs (C), (D), (E), and (F) of subsection (b)(2). (c)Effective dateThe amendments made by this section shall apply to returns required to be made, and statements required to be furnished, after December 31, 2016.
				2004.Consistent basis reporting between estate and person acquiring property from decedent
 (a)Property acquired from a decedentSection 1014 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
 (f)Basis must be consistent with estate tax returnFor purposes of this section— (1)In generalThe basis of any property to which subsection (a) applies shall not exceed—
 (A)in the case of property the final value of which has been determined for purposes of the tax imposed by chapter 11 on the estate of such decedent, such value, and
 (B)in the case of property not described in subparagraph (A) and with respect to which a statement has been furnished under section 6035(a) identifying the value of such property, such value.
 (2)ExceptionParagraph (1) shall only apply to any property whose inclusion in the decedent’s estate increased the liability for the tax imposed by chapter 11 (reduced by credits allowable against such tax) on such estate.
 (3)DeterminationFor purposes of paragraph (1), the basis of property has been determined for purposes of the tax imposed by chapter 11 if—
 (A)the value of such property is shown on a return under section 6018 and such value is not contested by the Secretary before the expiration of the time for assessing a tax under chapter 11,
 (B)in a case not described in subparagraph (A), the value is specified by the Secretary and such value is not timely contested by the executor of the estate, or
 (C)the value is determined by a court or pursuant to a settlement agreement with the Secretary. (4)RegulationsThe Secretary may by regulations provide exceptions to the application of this subsection..
				(b)Information reporting
 (1)In generalSubpart A of part III of subchapter A of chapter 61 of such Code is amended by inserting after section 6034A the following new section:
						
							6035.Basis information to persons acquiring property from decedent
								(a)Information with respect to property acquired from decedents
 (1)In generalThe executor of any estate required to file a return under section 6018(a) shall furnish to the Secretary and to each person acquiring any interest in property included in the decedent’s gross estate for Federal estate tax purposes a statement identifying the value of each interest in such property as reported on such return and such other information with respect to such interest as the Secretary may prescribe.
 (2)Statements by beneficiariesEach person required to file a return under section 6018(b) shall furnish to the Secretary and to each other person who holds a legal or beneficial interest in the property to which such return relates a statement identifying the information described in paragraph (1).
									(3)Time for furnishing statement
 (A)In generalEach statement required to be furnished under paragraph (1) or (2) shall be furnished at such time as the Secretary may prescribe, but in no case at a time later than the earlier of—
 (i)the date which is 30 days after the date on which the return under section 6018 was required to be filed (including extensions, if any), or
 (ii)the date which is 30 days after the date such return is filed. (B)AdjustmentsIn any case in which there is an adjustment to the information required to be included on a statement filed under paragraph (1) or (2) after such statement has been filed, a supplemental statement under such paragraph shall be filed not later than the date which is 30 days after such adjustment is made.
 (b)RegulationsThe Secretary shall prescribe such regulations as necessary to carry out this section, including regulations relating to—
 (1)the application of this section to property with regard to which no estate tax return is required to be filed, and
 (2)situations in which the surviving joint tenant or other recipient may have better information than the executor regarding the basis or fair market value of the property..
					(2)Penalty for failure to file
 (A)ReturnSection 6724(d)(1) of such Code is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , and, and by adding at the end the following new subparagraph:
							
 (D)any statement required to be filed with the Secretary under section 6035.. (B)StatementSection 6724(d)(2) of such Code is amended by striking or at the end of subparagraph (GG), by striking the period at the end of subparagraph (HH) and inserting , or, and by adding at the end the following new subparagraph:
							
 (II)section 6035 (other than a statement described in paragraph (1)(D)).. (3)Clerical amendmentThe table of sections for subpart A of part III of subchapter A of chapter 61 of such Code is amended by inserting after the item relating to section 6034A the following new item:
						
							
								Sec. 6035. Basis information to persons acquiring property from decedent..
					(c)Penalty for inconsistent reporting
 (1)In generalSection 6662(b) of such Code is amended by inserting after paragraph (7) the following new paragraph:
						
 (8)Any inconsistent estate basis.. (2)Inconsistent basis reportingSection 6662 of such Code is amended by adding at the end the following new subsection:
						
 (k)Inconsistent estate basis reportingFor purposes of this section, there is an ‘inconsistent estate basis’ if the basis of property claimed on a return exceeds the basis as determined under section 1014(f)..
 (d)Effective dateThe amendments made by this section shall apply to property with respect to which an estate tax return is filed after the date of the enactment of this Act.
				2005.Clarification of 6-year statute of limitations in case of overstatement of basis
 (a)In generalSection 6501(e)(1)(B) of the Internal Revenue Code of 1986 is amended— (1)by striking and at the end of clause (i), by redesignating clause (ii) as clause (iii), and by inserting after clause (i) the following new clause:
						
 (ii)An understatement of gross income by reason of an overstatement of unrecovered cost or other basis is an omission from gross income; and, and
 (2)by inserting (other than in the case of an overstatement of unrecovered cost or other basis) in clause (iii) (as so redesignated) after In determining the amount omitted from gross income. (b)Effective dateThe amendments made by this section shall apply to—
 (1)returns filed after the date of the enactment of this Act, and (2)returns filed on or before such date if the period specified in section 6501 of the Internal Revenue Code of 1986 (determined without regard to such amendments) for assessment of the taxes with respect to which such return relates has not expired as of such date.
					2006.Tax return due dates
				(a)Due dates for returns of partnerships, S corporations, and C corporations
					(1)Partnerships and S corporations
 (A)In generalSo much of subsection (b) of 6072 of the Internal Revenue Code of 1986 as precedes the second sentence thereof is amended to read as follows:
							
 (b)Returns of partnerships and S corporationsReturns of partnerships under section 6031 and returns of S corporations under sections 6012 and 6037 made on the basis of the calendar year shall be filed on or before the 15th day of March following the close of the calendar year, and such returns made on the basis of a fiscal year shall be filed on or before the 15th day of the third month following the close of the fiscal year..
 (B)Conforming amendmentSection 6072(a) of such Code is amended by striking 6017, or 6031 and inserting or 6017. (2)Conforming amendments relating to C corporation due date of 15th day of fourth month following taxable year (A)Section 170(a)(2)(B) of such Code is amended by striking third month and inserting fourth month.
 (B)Section 563 of such Code is amended by striking third month each place it appears and inserting fourth month. (C)Section 1354(d)(1)(B)(i) of such Code is amended by striking 3d month and inserting 4th month.
 (D)Subsections (a) and (c) of section 6167 of such Code are each amended by striking third month and inserting fourth month. (E)Section 6425(a)(1) of such Code is amended by striking third month and inserting fourth month.
 (F)Subsections (b)(2)(A), (g)(3), and (h)(1) of section 6655 of such Code are each amended by striking 3rd month and inserting 4th month. (G)Section 6655(g)(4) of such Code is amended by redesignating subparagraph (E) as subparagraph (F) and by inserting after subparagraph (D) the following new subparagraph:
							
 (E)Subsection (b)(2)(A) shall be applied by substituting 3rd month for 4th month.. (3)Effective dates (A)In generalExcept as provided in subparagraph (B), the amendments made by this subsection shall apply to returns for taxable years beginning after December 31, 2015.
 (B)Special rule for c corporations with fiscal years ending on June 30In the case of any C corporation with a taxable year ending on June 30, the amendments made by this subsection shall apply to returns for taxable years beginning after December 31, 2025.
 (b)Modification of due dates by regulationIn the case of returns for taxable years beginning after December 31, 2015, the Secretary of the Treasury, or the Secretary's designee, shall modify appropriate regulations to provide as follows:
 (1)The maximum extension for the returns of partnerships filing Form 1065 shall be a 6-month period ending on September 15 for calendar year taxpayers.
 (2)The maximum extension for the returns of trusts filing Form 1041 shall be a 5½-month period ending on September 30 for calendar year taxpayers.
 (3)The maximum extension for the returns of employee benefit plans filing Form 5500 shall be an automatic 3½-month period ending on November 15 for calendar year plans.
 (4)The maximum extension for the returns of organizations exempt from income tax filing Form 990 (series) shall be an automatic 6-month period ending on November 15 for calendar year filers.
 (5)The maximum extension for the returns of organizations exempt from income tax that are required to file Form 4720 returns of excise taxes shall be an automatic 6-month period beginning on the due date for filing the return (without regard to any extensions).
 (6)The maximum extension for the returns of trusts required to file Form 5227 shall be an automatic 6-month period beginning on the due date for filing the return (without regard to any extensions).
 (7)The maximum extension for filing Form 6069, Return of Excise Tax on Excess Contributions to Black Lung Benefit Trust Under Section 4953 and Computation of Section 192 Deduction, shall be an automatic 6-month period beginning on the due date for filing the return (without regard to any extensions).
 (8)The maximum extension for a taxpayer required to file Form 8870 shall be an automatic 6-month period beginning on the due date for filing the return (without regard to any extensions).
 (9)The due date of Form 3520–A, Annual Information Return of a Foreign Trust with a United States Owner, shall be the 15th day of the 3d month after the close of the trust's taxable year, and the maximum extension shall be a 6-month period beginning on such day.
 (10)The due date of Form 3520, Annual Return to Report Transactions with Foreign Trusts and Receipt of Certain Foreign Gifts, for calendar year filers shall be April 15 with a maximum extension for a 6-month period ending on October 15.
 (11)The due date of FinCEN Report 114 (relating to Report of Foreign Bank and Financial Accounts) shall be April 15 with a maximum extension for a 6-month period ending on October 15 and with provision for an extension under rules similar to the rules in Treas. Reg. section 1.6081–5. For any taxpayer required to file such Form for the first time, any penalty for failure to timely request for, or file, an extension, may be waived by the Secretary.
					(c)Corporations permitted statutory automatic 6-month extension of income tax returns
 (1)In generalSection 6081(b) of such Code is amended— (A)by striking 3 months and inserting 6 months, and
 (B)by adding at the end the following: In the case of any return for a taxable year of a C corporation which ends on December 31 and begins before January 1, 2026, the first sentence of this subsection shall be applied by substituting 5 months for 6 months. In the case of any return for a taxable year of a C corporation which ends on June 30 and begins before January 1, 2026, the first sentence of this subsection shall be applied by substituting 7 months for 6 months..
 (2)Effective dateThe amendments made by this subsection shall apply to returns for taxable years beginning after December 31, 2015.
					2007.Transfers of excess pension assets to retiree health accounts
 (a)In generalSection 420(b)(4) of the Internal Revenue Code of 1986 is amended by striking December 31, 2021 and inserting December 31, 2025. (b)Conforming ERISA amendments (1)Sections 101(e)(3), 403(c)(1), and 408(b)(13) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1021(e)(3), 1103(c)(1), 1108(b)(13)) are each amended by striking MAP-21' and inserting Highway and Transportation Funding Act of 2015, Part II.
 (2)Section 408(b)(13) of such Act (29 U.S.C. 1108(b)(13)) is amended by striking January 1, 2022 and inserting January 1, 2026. 2008.Equalization of Highway Trust Fund excise taxes on liquefied natural gas, liquefied petroleum gas, and compressed natural gas (a)Liquefied petroleum gas (1)In generalSection 4041(a)(2)(B) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (i), by redesignating clause (ii) as clause (iii), and by inserting after clause (i) the following new clause:
						
 (ii)in the case of liquefied petroleum gas, 18.3 cents per energy equivalent of a gallon of gasoline, and.
 (2)Energy equivalent of a gallon of gasolineSection 4041(a)(2) of such Code is amended by adding at the end the following:  (C)Energy equivalent of a gallon of gasolineFor purposes of this paragraph, the term energy equivalent of a gallon of gasoline means, with respect to a liquefied petroleum gas fuel, the amount of such fuel having a Btu content of 115,400 (lower heating value). For purposes of the preceding sentence, a Btu content of 115,400 (lower heating value) is equal to 5.75 pounds of liquefied petroleum gas..
					(b)Liquefied natural gas
 (1)In generalSection 4041(a)(2)(B) of such Code, as amended by subsection (a)(1), is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and and by inserting after clause (iii) the following new clause:  (iv)in the case of liquefied natural gas, 24.3 cents per energy equivalent of a gallon of diesel..
 (2)Energy equivalent of a gallon of dieselSection 4041(a)(2) of such Code, as amended by subsection (a)(2), is amended by adding at the end the following:
						
 (D)Energy equivalent of a gallon of dieselFor purposes of this paragraph, the term energy equivalent of a gallon of diesel means, with respect to a liquefied natural gas fuel, the amount of such fuel having a Btu content of 128,700 (lower heating value). For purposes of the preceding sentence, a Btu content of 128,700 (lower heating value) is equal to 6.06 pounds of liquefied natural gas..
 (3)Conforming amendmentsSection 4041(a)(2)(B)(iii) of such Code, as redesignated by subsection (a)(1), is amended— (A)by striking liquefied natural gas,, and
 (B)by striking peat), and and inserting peat) and. (c)Energy equivalent of a gallon of gasoline to compressed natural gasSection 4041(a)(3) of such Code is amended by adding at the end the following:
					
 (D)Energy equivalent of a gallon of gasolineFor purposes of this paragraph, the term energy equivalent of a gallon of gasoline means 5.66 pounds of compressed natural gas.. (d)Effective dateThe amendments made by this section shall apply to any sale or use of fuel after December 31, 2015.
				IIIAdditional Provisions
 3001.Service feesParagraph (4) of section 44940(i) of title 49, United States Code, is amended by adding at the end the following new subparagraphs:
				
 (K)$1,560,000,000 for fiscal year 2024. (L)$1,600,000,000 for fiscal year 2025..
			
	Passed the House of Representatives July 15, 2015.Karen L. Haas,Clerk
	July 21, 2015Read the second time and placed on the calendar
